Citation Nr: 1618613	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-19 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 8, 2003 for the grant of service connection for status post basal cell carcinoma of the left cheek, to include whether the July 1975 rating decision denying a nervous system disability resulting from radiation exposure was clearly and unmistakably erroneous. 


REPRESENTATION

Appellant represented by:	L. W. Stokes Jr., Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015). 

The Veteran performed active military service from November 1943 to March 1946 and from January 1947 to February 1950. 

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted an earlier effective date of May 8, 2003, for service connection for basal cell carcinoma of the left cheek.  The Veteran has appealed for an effective date retroactive to 1975 for service connection for basal cell carcinoma.

The Veteran testified before the undersigned at a January 2013 hearing, the transcript of which is included in the record.

The issue on appeal was previously remanded by the Board in February 2013 in order to allow the Agency of Original Jurisdiction an opportunity to review the Veteran's claim of CUE in an August 1975 RO rating decision, and then re-adjudicate the earlier effective date claim.  This was accomplished, and the claim was readjudicated in a November 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).
FINDINGS OF FACT

1.  The July 1975 rating decision denying service connection for a nervous system disability resulting from radiation exposure was reasonably supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were either not considered or were misapplied.

2.  On May 8, 2003, the National Research Council (NRC) issued a report regarding reconstructed radiation doses.

3.  Entitlement to service connection for BCC arose on May 8, 2003, the date of the NRC report showing some evidence that the Veteran's BCC may have been due to radiation exposure. 


CONCLUSIONS OF LAW

1.  The July 1975 rating decision denying service connection for a nervous system disability resulting from radiation exposure did not contain CUE.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105 (2015).

2.  The criteria for an effective date earlier than May 8, 2003 for the grant of service connection for status post basal cell carcinoma of the left cheek are not met. 
38 U.S.C.A. §§ 5103, 5103A, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the effective date appeal, the Veteran is challenging the initial effective date assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case on the issue of an earlier effective date.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claim for service connection, is needed under the VCAA. 

Regarding the allegation of CUE in the July 1975 rating decision, the Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of CUE in prior final decisions, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  Moreover, the appellant has the burden of establishing such error on the basis of the evidence then of record.  See Livesay, 15. Vet. App. at 178-79.
Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required. In view of the foregoing, the Board will proceed with review.

Earlier Effective Date and CUE Legal Criteria

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The law and regulations provide that previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

In determining whether a prior decision involves CUE, the CAVC has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (affirming that CUE must be outcome determinative). 

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  See Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

CUE Analysis for July 1975 Rating Decision

The Veteran contends that an effective date prior to May 8, 2003 is warranted for the grant of service connection for basal cell carcinoma (BCC) as a result of radiation exposure.  The Veteran has argued that clear and unmistakable error was present at the time of a July 1975 rating decision which denied service connection for a disability of the nervous system resulting from radiation exposure.  Ultimately, the Veteran is claiming that if the evidence supports radiation exposure prior to May 8, 2003, an effective date for his BCC should also be award prior to May 8, 2003.  

In the July 1975 rating decision, the RO denied service connection for a disability of the nervous system resulting from radiation exposure because the evidence did not show that the Veteran had a residual disability associated with radiation exposure.  The Veteran was notified of the rating decision and his appellate rights.  The Veteran did not appeal and did not submit any pertinent evidence within the one-year appeal period following the July 1975 rating decision.  No official service records pertinent to the July 1975 rating decision were obtained; therefore, the July 1975 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

After review of the record, the Board finds that there is no CUE in the July 1975 rating decision with respect to the RO's finding on the question of whether the Veteran had a diagnosed disability of the nervous system resulting from radiation exposure.  The evidence of record at the time of the July 1975 rating decision, included a May 1975 VA examination which found no diagnosed neurological disorder.    

The Board finds that the July 1975 rating decision was correct based on the evidence of record at the time of the decision, and the law that existed at that time.  Although the Veteran has argued that radiation exposure should have been found at the time of the July 1975 rating decision, the evidence at the time did not support such a finding.  Further, even if the RO had concluded that the Veteran had been exposed to radiation, the Veteran had not been diagnosed with any residuals associated with radiation exposure at the time of the July 1975 rating decision; as such, service connection could not have been granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992) (noting that in the absence of proof of a present disability there can be no valid claim).  For these reasons, no clear and unmistakable error is found in the July 1975 denial of service connection for a disability of the nervous system resulting from radiation exposure.

Analysis for Earlier Effective Date

The Veteran maintains that he should be awarded an effective date prior to May 8, 2003 for the grant of service connection for BCC as a result of radiation exposure.

Upon review of all the evidence of record, the Board finds that an earlier effective date for the grant of service connection for BCC prior to May 8, 2003 is not warranted.

The evidence includes an October 2003 VA Fast Letter 03-31 from the Veterans Benefits Administration to the Directors of VA Regional Offices titled "Review of Previously Denied Radiation Claims for Hiroshima/Nagasaki and Atmospheric Nuclear Test Participation Under 38 CFR § 3.311."  The VA Fast letter explained that approximately 210,000 veterans were exposed to ionizing radiation in atmospheric nuclear weapons testing from 1945 to 1962.  In addition, approximately 195,000 veterans were exposed to ionizing radiation as POWs or occupation forces in Nagasaki and Hiroshima.  In 2000, the General Accounting Office recommended an independent review be conducted of the radiation dose reconstructions provided by the Defense Threat Reduction Agency (DTRA), previously the Defense Nuclear Agency.  This review was accomplished by the National Research Council (NRC).  The NRC report, issued on May 8, 2003, contained findings critical of upper bound radiation doses for atmospheric test participants and Hiroshima/Nagasaki occupation forces prepared by DTRA.  The report found that the upper bound radiation doses were underestimated by DTRA.  In most instances, the NRC concluded that even revised estimates would be too low to lead to the conclusion that atomic veterans' diseases had been caused by radiation exposure.  NRC reiterated that, in their scientific view, radiation is not a significant cause of cancer.  However, NRC felt that some veterans may be eligible to be compensated if more credible upper bounds for the radiation doses are provided. 

In response to VA Fast Letter 03-31, the RO notified the Veteran in an October 2004 letter that his claim for skin cancer had been identified as one that required a revised radiation dose estimate.  The Veteran was informed that the RO would request that DTRA review the Veteran's case to provide the RO with a revised radiation dose estimate.     

In January 2004, the RO sent a letter to the DTRA asking them to provide a revised radiation dose estimate for the Veteran.  It was noted that this action was required as a result of the May 8, 2003 report by the NRC regarding reconstructed radiation doses.  

In an April 2006 letter, the DTRA prepared a radiation dose assessment in accordance with the recommendations provided by the National Research Council's May 2003 report on the Defense Threat Reduction Agency's dose reconstruction program.  The letter confirmed that the Veteran participated in operation SANDSTONE which involved a  series of three nuclear weapon tests conducted during the spring of 1948 by the Atomic Energy Commission at Enewetak Atoll in the northwestern Marshall Islands in the central Pacific Ocean.  It was also noted that the Veteran was potentially exposed to initial radiation and residual gamma radiation.

In an August 2006 rating decision, the RO denied service connection for BCC because there was no medical evidence received that presented objective findings to attribute the Veteran's skin cancer to radiation exposure sustained during service, or to any other military service causation.  The Veteran submitted a timely notice of disagreement in November 2006.  A statement of the case was issued in September 2007, continuing the denial fore service connection for BCC.  The Veteran submitted his substantive appeal in November 2007.  

Thereafter, and pursuant to another radiation dose assessment, an advisory opinion was obtained in November 2011 from the Director of Compensation Service.  The advisory opinion indicated that a medical opinion from the Under Secretary for Health (USH) advised that the Veteran's BCC of the left cheek could be attributed to exposure to ionizing radiation during service. 

In a subsequent January 2012 rating decision, the RO granted service connection for status post basal cell carcinoma of the left cheek effective June 9, 2011.  An earlier effective date of May 8, 2003 was granted in a following February 2012 rating decision based on the NRC report issued on May 8, 2003.  

The evidence also includes a November 2003 Compensation and Pension Manger's Conference Call report where it was noted that the "basic effective date for benefits awarded as a result of this review will be May 8, 2003, the date of the National Research Council report.  The application of an earlier effective date based on 
38 CFR § 3.114(a) may be appropriate where benefits are granted under 38 C.F.R. § 3.309(d)." 

In this case, the Veteran's claim for service connection for BCC was not based on a presumptive disease associated with radiation exposure under 38 C.F.R. § 3.309(d).  As such, an earlier effective date prior to May 9, 2003 is not warranted.  See November 2003 Compensation and Pension Manger's Conference Call report; see also 38 C.F.R. § 3.309(d)(2) (The presumptive diseases are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer).  

On the other hand, the Veteran's claim was granted pursuant to 38 C.F.R. § 3.311, which provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

When it is determined that a veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the Veteran subsequently developed a radiogenic disease, and such disease first became manifest within the period specified in paragraph (b)(5) below, then the Under Secretary for Benefits shall consider the claim with reference to specific enumerated factors.  The Under Secretary may seek expert opinions from the Under Secretary for Health in this determination.

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i) -(xxiv). 

As noted above, the Veteran was provided a radiation dose estimate and it was determined that his skin cancer (BCC) was a result of exposure to radiation in service.  Pursuant to the November 2003 Compensation and Pension Manger's Conference Call report, the proper effective date for claims granted under 38 C.F.R. § 3.311 is the date of the report from the National Research Council.  Here, the Veteran has already been granted an effective date of  May 8, 2003, the date of the report from the National Research Council.  

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

The Board notes that the Veteran's claim for service connection for BCC was granted based, in part, on the May 8, 2003 report from the National Research Council and subsequent VA Fast-Letter 03-31.   Under 38 C.F.R. § 3.114(a) special rules apply for determining effective dates when an award is based on a liberalizing change in VA law or regulation.  In pertinent part, it states that, the effective date for an award based on a liberalizing law shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Here, VA's administrative procedures in addressing radiation claims were changed as a result of the May 8, 2003 NRC report.  As such, and in consideration of 38 C.F.R. § 3.114(a), the Board finds that the proper effective date is May 8, 2003.

More importantly, the May 8, 2003 NRC report also provided the first evidence supporting the Veteran's claim that he was, in fact, likely exposed to radiation in service, which ultimately lead to him developing BCC.  As such, May 8, 2003 is the date entitlement arose for the claim for service connection for BCC based on radiation exposure.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  (the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later. (emphasis added). 

For these reasons, the Board finds that an effective date earlier than May 8, 2003 for the grant of service connection for status post basal cell carcinoma of the left cheek is not warranted. 


ORDER

The July 1975 rating decision denial of service connection for a nervous system disability resulting from radiation exposure was not based on CUE; an effective date earlier than May 8, 2003 for the grant of service connection for basal cell carcinoma of the left cheek is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


